Citation Nr: 1343365	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  09-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral knee arthralgia.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral ankle arthralgia.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral foot arthralgia.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to an increased (compensable) rating for right middle finger scar.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.  He served in Vietnam from October 1970 to October 1971 and received decorations and citations that included the Bronze Star and the Combat Infantryman Badge.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2009 rating decision of the VA Regional Office (RO) in Seattle, Washington.  The appeal has since been handled by the RO in Roanoke, Virginia.  

The Veteran was afforded a videoconference hearing in January 2011 before the undersigned Acting Veterans Judge sitting at Washington, DC.  The transcript is of record. 

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.

The Veteran's Virtual VA electronic claims file associated with the paper record has been reviewed in conjunction with the issues on appeal.  


REMAND

The Veteran testified in a personal hearing in January 2011 that he had had trouble with his legs over the years and indicated that this was attributable to arthralgias of service onset.  He stated that he had been privately treated for the condition and was issued prescription orthotics to correct some of the problem.  The appellant related that he had broken his ankle a number of years before and that his doctor told him that arthralgias may have been the reason for this.  It was reported that he received Social Security disability benefits for ankle disability.  His agent noted that Social Security records were not of record.  Accordingly, this information must be requested and associated with the claims folder.

Additionally, the Veteran indicated that he had seen private doctors for lower extremity symptomatology, including a broken ankle.  He should therefore be requested to provide authorization to secure records pertaining to private treatment for any disability claimed on appeal, to include lower extremity arthralgias and a broken ankle.  

Testimony was presented at the hearing to the effect that middle finger symptoms had increased in severity with limited movement and pain on movement.  Re-examination was requested.  The Board notes that the most recent VA examination in this regard was conducted in July 2008.  As it has been more than five years since that examination, the Board concurs that a status examination is warranted.   

The appellant asserts that as a combat Veteran, he was exposed to a great deal of noise from small arms fire, artillery, mortar explosions and other combat acoustics and now has hearing loss and tinnitus as a result thereof for which service connection should be granted.  Review of the record discloses that the Veteran has never had a VA examination for hearing loss and tinnitus and one is requested.  The Board agrees that an examination is in order as to these matters.

The Veteran contends that he has lesions on his arms and legs with itching and scabbing, and that this skin condition related to Agent Orange/herbicide exposure in Vietnam.  He maintains that VA has failed to provide him with an examination to determine if his skin condition is related to such service.  The record reflects that the appellant has not had a skin examination for compensation purposes and one should be scheduled.  

The Veteran avers that he has PTSD of service onset for which service connection is warranted.  He was afforded a PTSD examination for compensation and pension purposes in July 2008.  The Veteran asserts that he has a short temper with explosive outbursts, low enjoyment from daily activities, and a history of brandishing firearms that are emblematic of PTSD.

The Board observes that when the appellant was examined for PTSD in July 2008, the examiner found that the Veteran met the DSM-IV stressor criteria for PTSD related to Vietnam combat experiences but that he did not meet the posttraumatic stress disorder symptom criteria.  Since it has been more than five years since that time, and in view of currently reported symptoms, the Board is of the opinion that a new psychiatric examination would be helpful in determining whether PTSD is present.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration and obtain a copy of any decision in the Veteran's case as well as the medical documentation relied upon for the award of disability benefits.

2.  Contact the Veteran by letter and request that he provide authorization identifying the names and addresses of all providers, to include any within the VA system, who treated him for lower extremity symptomatology, including arthralgias, as well as for any other disability claimed on appeal.  After securing the necessary releases, the RO should request this information and associate it with the claims folder.

3.  Schedule the Veteran for a VA audiology examination, to include an audiometric evaluation.  Detailed background and clinical history pertaining to noise exposure in service and thereafter should be obtained.  The claims folder and access to Virtual VA should be provided to examiner prior to evaluation.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) the appellant has bilateral hearing loss and tinnitus related to military service, or whether any disability in this regard is more likely of post service onset and unrelated to active duty.  A complete rationale for the opinion should be provided.

4.  Schedule the Veteran for VA dermatology examination to determine whether he has a skin disorder related to service.  The examiner should also evaluate the status of the right middle finger scar.  The claims folder and access to Virtual VA should be made available to the examiner.  The findings pertaining to the claimed skin disorder and right middle finger scar should be reported in detail.  The examiner should provide an opinion as to whether it is at least as likely as not that any current skin disorder is related to service, to include as the result of exposure to Agent Orange/herbicides therein.  Detailed and complete rationale should accompany the opinion provided.

5.  Schedule the Veteran for a VA psychiatric examination to determine all current psychiatric diagnosis(es), to include the question of whether he has an acquired psychiatric disorder deriving from service, including PTSD.  All necessary studies or tests, including psychological testing, should be accomplished.  The claims folder and access to Virtual VA should be made available to the examiner.  The examiner should be advised that a combat stressor is conceded.  

The examiner is requested to provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran currently has a psychiatric disorder related to symptoms in service, including PTSD.  The examination report should include the complete rationale for the opinion provided.

6.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant and his agent a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
REBECCA FEINBERB
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


